In Mandamus. This cause originated in this court upon the filing of a complaint for a writ of mandamus. Upon consideration of the joint motion requesting adoption of agreed judgment entry, and the terms of the parties’ proposed resolution of this matter,
IT IS ORDERED by the court, effective December 12,1995, that further proceedings in the case of Martin L. Palich v. Susan Palich, Trumbull County Common Pleas Court, Domestic Relations Division, case No. 45961, will not be heard by respondent, Judge Richard L. James, or by Judge Pamela A. Rintala, who have recused themselves.
IT IS FURTHER ORDERED that further proceedings in the trial court shall be conducted in the matter of Martin L. Palich v. Susan Palich, by a visiting judge to be appointed by the Chief Justice of the Supreme Court, pursuant to his authority under Section 5(A)(3), Article IV, Ohio Constitution.
IT IS FURTHER ORDERED by the court that the trial court’s judgment of September 1,1995 is declared void, the trial court’s judgment of October 29, 1993 is vacated, and the temporary orders of July 7, 1989 and April 24, 1990 shall remain in effect, pending further proceedings and order of the trial court.
IT IS FURTHER ORDERED that this case remains pending for purposes of consideration of relator’s emergency motion to show cause, for sanctions, and for attorney fees.
Douglas, J., would grant the writ, vacate all previous orders, remand to the trial court for new trial, and deny all other motions.
Resnick and F.E. Sweeney, JJ., reject the agreed judgment entry.